Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 1 of 11




                    EXHIBIT 2
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 2 of 11


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                          Plaintiffs,
9
     vs.                                             Case No.
10                                                   3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   ______________________________/
16
17
18         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
19
20     VIDEO-RECORDED DEPOSITION OF BRADLEE MIDDLETON
21               WEDNESDAY, SEPTEMBER 2, 2020
22
23   Reported by:
24   Anrae Wimberley, CSR No. 7778
25   Job No. 4227606

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 3 of 11


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                        Plaintiffs,
9
     vs.                                         Case No.
10                                               3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   ______________________________/
16
17         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
18
19              Transcript of video-recorded deposition
20   of BRADLEE MIDDLETON, taken at Gwilliam, Ivary,
21   Chiosso, Cavalli & Brewer, 1999 Harrison Street,
22   Suite 1600, Oakland, California 94612, beginning at
23   10:10 a.m. and ending at 1:12 p.m. on Wednesday,
24   September 2nd, 2020, before Anrae Wimberley,
25   Certified Shorthand Reporter No. 7778.

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 4 of 11


1    APPEARANCES:
2    For Plaintiffs John and Rose Bauer:
3                GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
4                BY:    J. GARY GWILLIAM, ESQ.
5                       JAYME L. WALKER, ESQ.
6                1999 Harrison Street, Suite 1600
7                Oakland, California 94612
8                (510) 832-5411
9                ggwilliam@giccb.com
10               jwalker@giccb.com
11
12   For Defendants:
13               McNAMARA LAW FIRM
14               BY:    NOAH G. BLECHMAN, ESQ.
15               3480 Buskirk Avenue, Suite 250
16               Pleasant Hill, California 94523
17               (925) 939-5330
18               noah.blechman@mcnamaralaw.com
19
20   Also present:
21               JENNIFER McKAY, VIDEOGRAPHER
22               VERITEXT LEGAL SOLUTIONS
23
24               BRITTANY SMITH, LAW CLERK
25               GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 5 of 11


1    Also present (cont'd):
2
3                 THE FOLLOWING APPEARED VIA ZOOM
4                 VIDEOCONFERENCE:
5                 SERGEANT ERIC (MARTY) BILLDT, DEFENDANT
6                 SERGEANT JASON KNIGHT, DEFENDANT
7                 OFFICER JONATHAN CHIN, DEFENDANT
8                                   --oOo--
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 6 of 11


1                               I N D E X
2    EXAMINATION BY:                                                   PAGE
3    MS. WALKER                                                           8
4
5                                 --oOo--
6                          E X H I B I T S
7
8    EXHIBIT             DESCRIPTION                                   PAGE
9    Exhibit 7           Pleasanton Police Department                    39
10                       Policy Manual - Crisis
11                       Intervention Incidents;
12                       6 pages
13
14   Exhibit 8           Call for Service Detail                         48
15                       Report; Bates PPD002468
16                       thru 486
17
18   Exhibit 9           [CONFIDENTIAL]                                  77
19                       Summary of Statement of
20                       Officer Middleton; Bates
21                       PPD001172 thru 174
22
23   Exhibit 10          LD 15: Chapter 3 -                              84
24                       Detentions; 5 pages
25

                                                                Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 7 of 11


1                    E X H I B I T S          (Cont'd)
2    EXHIBIT             DESCRIPTION                                   PAGE
3    Exhibit 11          PowerPoint Slides from Axon                    100
4                        Academy TASER Training;
5                        6 pages
6
7    Exhibit 12          Pleasanton Police Department                   127
8                        Policy Manual - Use of Force;
9                        25 pages
10
11   Exhibit 13          [CONFIDENTIAL]                                 139
12                       Employee Performance
13                       Evaluation of Officer
14                       Middleton, 1/13/18 to 1/11/19;
15                       6 pages
16                                --oOo--
17   QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER:
18                                 (None)
19
20   TESTIMONY REQUESTED TO BE MARKED CONFIDENTIAL:
21   From page 19, line 1 through to page 28, line 16
22   From page 135, line 4 through to page 141, line 7
23
24                                --oOo--
25

                                                                Page 6

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 8 of 11


1                 WEDNESDAY, SEPTEMBER 2, 2020;

2                       OAKLAND, CALIFORNIA;

3                            10:10 A.M.

4                              - - -

5         THE VIDEOGRAPHER:     Good morning.   We are going      10:10:56

6    on the record at 10:11 on September 2nd, 2020.       This

7    is Media Unit 1 of the video-recorded deposition of

8    Bradlee Middleton in the matter of Bauer, et al.

9    versus Pleasanton, et al. filed in the United States

10   District Court, Northern District of                         10:11:22

11   San Francisco -- United States District Court,

12   Northern District of California, San Francisco

13   Division.    Case No. is 3:19-cv-04593.

14               This deposition is being held at Gwilliam

15   Ivary in Oakland, California located at 1999                 10:11:40

16   Harrison Street, Suite 1600.      My name is Jennifer

17   McKay from the firm Veritext, and I am the

18   videographer.    Your court reporter today is Anrae

19   Wimberley, also from Veritext.

20               Counsel, please identify yourselves and          10:11:59

21   state whom you represent.

22        MS. WALKER:     Jayme Walker for the plaintiff,

23   and I'm here with my partner, Gary Gwilliam, and our

24   associate, Brittany Smith.

25        MR. BLECHMAN:     Noah Blechman on behalf of the        10:12:07

                                                                   Page 7

                            Aiken Welch, A Veritext Company
                                     510-451-1580
      Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 9 of 11


1    defendants, and I believe via Zoom are some of the           10:12:10

2    other defendants that are attending:        Officer Chin,

3    Sergeant Knight, and Sergeant Billdt.

4         THE VIDEOGRAPHER:       Will the reporter please

5    swear in the witness.                                        10:12:21

6                        BRADLEE MIDDLETON,

7              sworn as a witness by the Certified

8         Shorthand Reporter, testified as follows:

9                             EXAMINATION

10   BY MS. WALKER:                                               10:12:39

11        Q.     Good morning, Officer Middleton.

12        A.     Good morning.

13        Q.     I understand this is your first

14   deposition?

15        A.     Yes.                                             10:12:44

16        Q.     Okay.    So we'll go over some of the ground

17   rules to remind you.       First thing I want to tell you

18   is, speak out loud and in words so the court

19   reporter can hear you.

20        A.     Okay.                                            10:12:53

21        Q.     You're a little soft spoken and I speak a

22   little fast, so I'm sure she will admonish us both.

23        A.     All right.

24        Q.     But the first and most important rule in a

25   deposition is just to tell the truth.        Okay?   The     10:13:04

                                                                   Page 8

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 10 of 11


1    BY MS. WALKER:                                               10:47:51

2         Q.   When you contacted Jacob Bauer, did you

3    make a preliminary determination whether he was in a

4    mental health crisis?

5         MR. BLECHMAN:    Vague as to time, calls for            10:48:11

6    speculation and lacks foundation.

7              But go ahead.

8         THE WITNESS:    I didn't have enough information

9    to make that determination, no.

10   BY MS. WALKER:                                               10:48:21

11        Q.   You certainly thought that he was acting

12   strange when you first encountered him; right?

13        A.   When I first encountered him?

14        Q.   Yes.

15        A.   During our conversation, yes.                      10:48:30

16        Q.   He mentioned something to you about he

17   found a glass that someone stole from his home.         Do

18   you recall that?

19        A.   Something to that effect, yes.

20        Q.   And he was upset about it?                         10:48:42

21        A.   Yes.

22        Q.   And you thought that was odd, didn't you?

23        A.   Yes.

24        Q.   Have you had any training on encountering

25   a person with a suspected thought disorder?                  10:49:38

                                                                  Page 43

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 86-3 Filed 04/16/21 Page 11 of 11


1                 I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby
3    certify:
4                 That the foregoing proceedings were taken
5    before me at the time and place herein set forth;
6    that any witnesses in the foregoing proceedings,
7    prior to testifying, were administered an oath; that
8    a record of the proceedings was made by me using
9    machine shorthand which was thereafter transcribed
10   under my direction; that the foregoing transcript is
11   a true record of the testimony given.
12                Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal
14   Case, before completion of the proceedings, review
15   of the transcript ( ) was (X) was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any attorney of any party to this
19   action.
20                IN WITNESS WHEREOF, I have this date
21   subscribed my name.
22   Dated:     September 17, 2020
23
24                           <%16617,Signature%>
25                           ANRAE WIMBERLEY, CSR No. 7778

                                                              Page 147

                         Aiken Welch, A Veritext Company
                                  510-451-1580
